DETAILED ACTION
The instant application having Application No. 16/522065 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 9/11/2019, 12/11/2019 and 2/14/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “iteratively obtaining, for each link in the network”.  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of any “network” in Claim 1.
Claim 1 recites the limitation “determining N shortest paths from an end node of the link to the sink node”.  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of any “sink node” in Claim 1.
Claims 2-7 depend from Claim 1 and inherit the same deficiencies.  Accordingly, they are rejected based on the same reasoning given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2015/0256442) in view of Xia et al. (US 2016/0261495).

Regarding Claim 1, Hu teaches a data forwarding method performed by a controller, comprising:
iteratively obtaining, for each link in the network, a path set of a start node of a link, determining N shortest paths from an end node of the link to the sink node, based on N link attributes, wherein N is a natural number being greater than one (“the database controller may receive a query for the k shortest paths from a first vertex to a second vertex. The initiation step S101 may also include, from the source vertex, transmitting a notification to each subsequent vertex on a path from the source vertex to the destination vertex that the computational procedure has been completed at the source vertex, or in some other way triggering the computational procedure to be carried out in those subsequent vertices” – See [0045]; “The term node or resource may also be used to refer to a vertex” – See [0049]; “Embodiments of the present invention include a computer-implemented method for finding the k shortest path lengths among paths between a source vertex and a destination vertex in a data graph composed of vertices interconnected by edges, a path being any series of vertices connected by edges along which path no single vertex is included more than once, the edges being attributed length values, and wherein k is an integer greater than or equal to two” – See [0010]; “The parallel process may be performed on a repetitive or iterative basis” – See [0025]; A path set is iteratively computed from a source vertex (start node) to a destination vertex (sink node).  K shortest paths are computed, where K is an integer greater than or equal to 2, equivalent to “N” being a natural number greater than one.  The k shortest paths among the plurality of paths are determined according to k path lengths (N link attributes));
determining to add a new path, for each path comprised in the path set of the start node, formed by the path and the link into a path set of the end node according to the N shortest paths, the path, and the link (“It is a consequence of the method that performing the method for one destination vertex will result in the k shortest path lengths from the source vertex to every vertex on a path from the source vertex to the one destination vertex being calculated and stored” – See [0018]; A new path is added to the set of k shortest paths by calculating and storing the path according to the k shortest paths, the path and the edges/links which are part of the path).
Hu does not explicitly teach forwarding service data between a source node and a sink node in a network based on path sets of nodes in the network, wherein the path sets of the nodes comprise a path from the source node to the sink node.
“a path is selected from the vertex of the representation of the source network element to the vertex of the representation of the destination network element in the graph to identify a route through the plurality of network functions of the network function chain” – See [0094]; “The path selection is implemented through finding the K-shortest paths in one embodiment, where the K-shortest paths are selected. The method verifies the K-shortest paths in ascending order of cost measure to assure that the capacity limit of a given edge is not violated. Once the lowest cost path is selected, the traffic flow may be routed following the lowest cost path through the network” – See [0095]; Traffic (service data) is forwarded from a source node to a destination/sink node using a path selected from the set of k shortest paths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu to forward service data between a source node and a sink node in a network based on path sets of nodes in the network, wherein the path sets of the nodes comprise a path from the source node to the sink node.  Motivation for doing so would be to route traffic flows on a path having the lowest cost (See Xia, [0095]).

Regarding Claim 2, Hu in view of Xia teaches the method of Claim 1.  Hu further teaches that determining to add the new path formed by the path and the link into the path set of the end node according to the N shortest paths, the path, and the link, further comprises determining to add the new path formed by the path and the link into the path set of the end node according to N attribute values corresponding to the N shortest paths, N attribute values of the path, and N attribute values of the link (“the length value attributed to the edge from the preceding vertex to the particular vertex to each of the recorded k shortest path lengths from the first vertex to the preceding vertex” – See [0010]; “calculating the k shortest path lengths from a source vertex to a destination vertex, the k shortest path lengths from the source vertex to every vertex on a path between the source vertex and destination vertex are also calculated” – See [0011]; “with each vertex receiving messages from its precedent vertices and calculating and storing the local K shortest paths” – See [0083]; For each of the k shortest paths calculated, there are k edge lengths (N link attributes) and there are k path lengths (N attribute values of the N shortest paths), each one corresponding to one of the k shortest paths.  Furthermore, there are a local k shortest paths (N attribute values of the path)).

Regarding Claim 7, Hu in view of Xia teaches the method of Claim 1.  Xia further teaches that the N link attributes comprise at least one of a cost, a delay, a delay variation, or a packet loss rate (“Each edge in the graph includes a cost measure” – See [0008]; “When the cost measures of all the edges in the graph are determined, the task of routing a traffic flow through the network function chain in the graph is to find a route from the representation of the source to the representation of the destination. In one embodiment, the best route is the path with the lowest overall cost in routing the traffic from the representation of the source to the representation of the destination” – See [0071]; Each edge/link has a cost measure for determining the overall cost of a route/path).

Claims 8 and 15 are rejected based on reasoning similar to Claim 1.
Claims 9 and 16 are rejected based on reasoning similar to Claim 2.
Claims 14 and are rejected based on reasoning similar to Claim 7.

Allowable Subject Matter
Claims 3-6, 10-13 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.